    Case 18-50540           Doc 28       Filed 06/08/21 Entered 06/08/21 14:00:13                       Desc Main
                                           Document     Page 1 of 2




SIGNED THIS 8th day of June, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                                    UNITED STATES BANKRUPTCY COURT
                                  FOR THE WESTERN DISTRICT OF VIRGINIA


     In re:      Afonso Izildo Quizado                                            CASE NO.          18-50540

                        Debtor(s)                                                 CHAPTER           7

                                         ORDER ON MOTION TO REOPEN

For good cause shown, it is Ordered that

☒          The above case be reopened pursuant to Bankruptcy Rule 5010 for the purpose of filing a Motion for
           Contempt for violation of Discharge Order.

☒          Reopening of the above case(s) is subject to the payment of fees as set out below.

           ☐        The filing fee of $260.00 be paid to the Clerk, U. S. Bankruptcy Court, unless heretofore paid.

           ☒        The filing fee for reopening the estate be, and the same is hereby, waived for correction of
                    administrative error or for actions relating to the discharge.

           ☐        The filing fee for reopening the estate be, and it is hereby, deferred. It is further Ordered that any
                    deferred filing fee be collected from the estate, if any, created for the underlying case unless
                    otherwise directed by the Court.

           ☐        The case having been closed and forwarded to the Federal Records Center in Philadelphia, the cost
                    of said retrieval in the amount of $64.00 be paid to the Clerk, U. S. Bankruptcy Court, unless
                    heretofore paid. (Receipt # )

☐          The U. S. Trustee shall appoint a Trustee.

☐          The pleading for which this case is reopened shall be filed within 30 days from the date of this order or this
           case shall be closed without further hearing, notice or order.




                                                             1
Orcs - 11-1-11
    Case 18-50540         Doc 28       Filed 06/08/21 Entered 06/08/21 14:00:13                      Desc Main
                                         Document     Page 2 of 2
☐          Other

        Failure to pay the fees as set out above within fourteen (14) days from this date shall result in dismissal of
the Motion to Reopen without further notice, hearing or Order.

        Service of a copy of this Order shall be by mail to the debtor(s); counsel for the debtor(s); trustee, if
appropriate; Office of the U. S. Trustee; and other parties as may be directed.

                                               **END OF ORDER**




                                                          2
Orcs - 11-1-11
